Judgment unanimously affirmed. Memorandum: None of defendant’s contentions requires reversal. Although at times the prosecutor’s summation exceeded fair comment, it was not so egregious that it deprived defendant of a fair trial, particularly since the court sustained several of defense counsel’s objections and gave curative instructions (see, People v Mohammed, 151 AD2d 1018, 1019, lv denied 74 NY2d 815). Defendant has failed to preserve his contention regarding the court’s charge on reasonable doubt and, in any event, when viewed in its entirety, the charge conveyed to the jury the proper legal principles regarding the burden of proof (see, People v Luis, 145 AD2d 960, 961, lv denied 73 NY2d 923). Although the court erred in admitting a tape of the victim’s telephone call to the police describing the incident that led to his death (see, People v Wilson, 123 AD2d 457, lv denied 70 NY2d 659), the error was harmless given the overwhelming evidence of defendant’s guilt. (Appeal from judgment of Onondaga County Court, Cunningham, J.—manslaughter, second degree.) Present—Dillon, P. J., Callahan, Doerr, Green and Lawton, JJ.